*170By the Court. —
Lumpkin, J.
delivering the opinion.
It is in proof, that Bethune was duly appointed guardian, ad litem, of the defendant in attachment; and that he accepted the trust. The judgment was, consequently, regular, whether he acted or not. Whether he has made himself responsible to his ward, for failing to act, is not for us to determine.
But concede that the trust was never accepted, still, a judgment against a lunatic is not necessarily void. And a sale under it, by the Sheriff, would be good, and the purchaser protected. Whether the lunatic could follow the proceeds, provided there was no guardian, and she was insane when the judgment was rendered, we will express no opinion.
Judgment affirmed.